                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6
                                                    CASEY SHPALL, ESQ.
                                                7   Admitted Pro Hac Vice
                                                    GREENBERG TRAURIG, LLP
                                                8   1144 15th Street, Suite 3300
                                                9   Denver, Colorado 80202
                                                    Telephone: (303) 572-6500
                                               10   Email: shpallc@gtlaw.com
                                               11   Counsel for Defendants
                                               12                       IN THE UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP




                                               13                             FOR THE DISTRICT OF NEVADA
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   ROBERT SINGER,
                           Suite 600




                                                                                                      CASE NO. 2:19-CV-1579-JCM-BNW
                                               15                               Plaintiff,
                                               16
                                                           v.                                         ERRATA TO VERIFIED PETITION
                                               17                                                     FOR PERMISSION TO PRACTICE IN
                                                    C. R. BARD, INCORPORATED and BARD                 THIS CASE ONLY BY ATTORNEY
                                               18                                                     NOT ADMITTED TO THE BAR OF
                                                    PERIPHERAL VASCULAR,
                                                    INCORPORATED,                                     THIS COURT AND DESIGNATION OF
                                               19
                                                                                                      LOCAL COUNSEL
                                               20                                Defendants.          (CASEY SHPALL)

                                               21

                                               22         Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively
                                               23   “Defendants” or “Bard”) respectfully request this Court to accept this Errata to the Verified
                                               24   Petition for Permission to Practice in This Case Only by Attorney Not Admitted to the Bar of
                                               25   this Court and Designation of Local Counsel submitted by Casey Shpall, of the law firm
                                               26   Greenberg Traurig LLP and located in Denver, Colorado, as counsel for Defendants.
                                               27         Ms. Shpall filed her petition to practice pro hac vice (“Petition”) on October 4, 2019.
                                               28   [Dkt. 11.] The Court granted the Petition on October 9, 2019. [Dkt. 13.] Defendants



                                                                                                 1
                                                1   respectfully request this Court to replace the Petition originally filed with the Court with the
                                                2   corrected pro hac vice petition attached to this Errata as Attachment 1. The revisions to the
                                                3   Petition include Exhibits B and C to Attachment 1.
                                                4          This motion is necessary to comply with Local Rule 1A 11-2.
                                                5          DATED this 6th day of March 2020.
                                                6                                                      GREENBERG TRAURIG, LLP
                                                7
                                                                                                  By: /s/ Eric W. Swanis
                                                8                                                     ERIC W. SWANIS, ESQ.
                                                                                                      Nevada Bar No. 6840
                                                9
                                                                                                      10845 Griffith Peak Drive, Suite 600
                                               10                                                     Las Vegas, Nevada 89135
                                               11                                                        CASEY SHPALL, ESQ.
                                               12                                                        Admitted Pro Hac Vice
                                                                                                         GREENBERG TRAURIG, LLP
GREENBERG TRAURIG, LLP




                                               13                                                        1144 15th Street, Suite 3300
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                         Denver, Colorado 80202
                                               14
                           Suite 600




                                                                                                         Telephone: (303) 572-6500
                                               15
                                                                                                         Counsel for Defendants
                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28



                                                                                                   2
                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on March 6, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6                                                            /s/ Evelyn Escobar-Gaddi
                                                                                                   An employee of GREENBERG TRAURIG, LLP
                                                7

                                                8

                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28



                                                                                                  3
ATTACHMENT 1
       XXX

See Exhibit B and Exhibit C attached hereto.
18th   March   20
EXHIBIT A
    Case 2:19-cv-01579-JCM-VCF Document 11 Filed 10/04/19 Page 6 of 8




                                             ?.




                                   OF




     Certificate of Good Standing
                                   and
          No Disciplin ary History
                   United States District Court
                      District of Colorado

  I, Jeffrey P. Colwell, Clerk of the United States District Court
                    DO HEREBY CERTIFY


                    CASEYANN SHPALL

              was admitted to practice in this court on
                         October 28, 1981
       and is in good standing with no disciplinary history.




Dated: September 24, 2019                     ,rn
                                    "Je       P. Colwell, Clerk
   Case 2:19-cv-01579-JCM-VCF Document 11 Filed 10/04/19 Page 7 of 8




                                                                                                         1




Srarr or CoroRADo, ss:

      I,       CherJ,l   Stet,ens             CIerft oJ the Supreme Court of the State of

Colorado, do herebg certifg that




has been   dulg licensed and admitted to practice as an


         JttoRNEY                  AND       fnr*sEloR Ar Gw
uithin   this State; ond that his/her name appears upon the RoIl of Attornegs

and Counselors at Lau in mg ofrr" of date the

das of   Oetuber     A. D. UgI                                        ond that at the dote hereof

the said    eASEy SH\ALL
is in good standing ot this Bar.


                         IN   \U7ITNESS S7HEREOF,              I hate hereunto subscribed my name and
                         ofrod     the Seal of said Saprnne Coart,   at Denter, in said State, tltis

                                   )7th         aq,fWA.D.                                                2019

                                                        fhnotrl
                                                        vt?vtJ/o
                                                                      Q/ntrn-o
                                                                     vuv/gtoLt
                                                                                                  Cle&


                              By
                                                                                          Depaty Chrh
EXHIBIT B
                                               EXHIBIT B

              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
                                 Casey Shpall’s Concurrently Filed
                     Petitions for Permission to Practice in This Case Only by
                          Attorney Not Admitted to the Bar of This Court

        CASE NAME/STATUS                       CASE #             DATE FILED/GRANTED [DOC NO.]
Giambra v. C. R. Bard, Inc., et al./   2:19-cv-01580-APG-BNW    Filed 10/4/19 [16]; Granted 10/7/19 [18]
Active
Hammes v. C. R. Bard, Inc., et al./    2:19-cv-01588-RFB -BNW   Filed 10/4/19 [15]; Granted 10/9/19 [17]
Stipulation for Dismissal Pending
Perry v. C. R. Bard, Inc., et al./     2:19-cv-01570-APG-BNW    Filed 10/4/19 [15]; Granted 10/7/19 [18]
Active
Rogers v. C. R. Bard, Inc., et al./    2:19-cv-01581-APG-BNW    Filed 10/4/19 [14]; Granted 10/7/19 [17]
Active
Singer v. C. R. Bard, Inc., et al./    2:19-cv-01579-JCM-BNW    Filed 10/4/19 [11]; Granted 10/9/19 [13]
Active
Smith v. C. R. Bard, Inc., et al./     2:19-cv-01576-RFB-BNW    Filed 10/4/19 [13]; Granted 10/31/19 [18]
Stipulation for Dismissal Pending
Torres v. C. R. Bard, Inc., et al./    2:19-cv-01582-KJD-BNW    Filed 10/4/19 [14]; Granted 11/13/19 [19]
Active
EXHIBIT C
